


110 HR 5678 IH: Neighborhood Rescue and Stabilization

U.S. House of Representatives
2008-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5678
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2008
			Ms. Waters introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide economic stimulus through emergency community
		  development block grant assistance for the redevelopment of abandoned and
		  foreclosed homes.
	
	
		1.Short titleThis Act may be cited as the
			 Neighborhood Rescue and Stabilization
			 Act of 2008.
		2.Emergency
			 assistance for the redevelopment of abandoned and foreclosed homes
			(a)Direct
			 AppropriationsThere is
			 authorized to be appropriated for fiscal year 2008, $10,000,000,000, to remain
			 available until expended, for assistance to States, qualified metropolitan
			 cities, and units of general local government for the redevelopment of
			 abandoned and foreclosed homes.
			(b)Allocation of
			 appropriated amounts
				(1)Allocation by
			 HUD for StatesAny amounts
			 appropriated or otherwise made available pursuant to this section shall be
			 allocated by the Secretary of Housing and Urban Development among the States,
			 and provided to the States, in amounts determined according to the funding
			 formula established pursuant to paragraph (2).
				(2)Formula for
			 allocation among States
					(A)EstablishmentNot later than 60 days after the date of
			 the enactment of this Act, the Secretary shall establish a funding formula
			 under this paragraph.
					(B)CriteriaThe
			 funding formula under this paragraph shall provide that, of the aggregate
			 amount appropriated or otherwise made available pursuant to this section, the
			 amount allocated for each State shall be the amount that bears the same ratio
			 to such aggregate amount as the number of foreclosures on mortgages for homes
			 occurring in such State during the most recently completed two calendar
			 quarters for which such information is available, as determined by the
			 Secretary, bears to the aggregate number of such foreclosures occurring in all
			 States during such calendar quarters, as such amount is adjusted to account for
			 differences in the States in—
						(i)the
			 number and percentage of homes in a State that are financed by a subprime
			 mortgage related loan;
						(ii)the
			 number and percentage of homes in a State in default or delinquency; and
						(iii)the median home
			 price in a State.
						(3)DistributionAmounts appropriated or otherwise made
			 available under this section shall be distributed to the States according to
			 the funding formula required under paragraph (2) not later than 30 days after
			 the establishment of such formula.
				(4)Allocation by
			 States for qualified metropolitan cities
					(A)Requirement to
			 allocateOf any amounts
			 allocated pursuant to this subsection for a State, such State shall allocate
			 for each qualified metropolitan city located in such State an amount, as
			 determined according to the funding formula established pursuant to
			 subparagraph (B).
					(B)Formula for
			 allocation among States
						(i)EstablishmentNot later than 60 days after the date of
			 the enactment of this Act, the Secretary shall establish a funding formula
			 under this subparagraph.
						(ii)CriteriaThe
			 funding formula under this subparagraph shall provide that, of the aggregate
			 amount allocated pursuant to this subsection for a State, the amount allocated
			 for a qualified metropolitan city located in the State shall be the amount that
			 bears the same ratio to such aggregate amount as the number of foreclosures on
			 mortgages for homes occurring in such qualified metropolitan city during the
			 most recently completed two calendar quarters for which such information is
			 available, as determined by the Secretary, bears to the aggregate number of
			 such foreclosures occurring in such State during such calendar quarters, as
			 such amount is adjusted to account for differences between the qualified
			 metropolitan city in and State in—
							(I)the percentage of
			 homes that are financed by a subprime mortgage related loan;
							(II)the percentage of homes in default or
			 delinquency; and
							(III)the median home price.
							(5)Other
			 amountsAny amounts allocated for a State that are not allocated
			 for a qualified metropolitan city pursuant to paragraph (4) may be used for any
			 units of general local government in the State.
				(c)Use of
			 Funds
				(1)In
			 generalAny State, qualified metropolitan city, or unit of
			 general local government that receives amounts pursuant to this section shall,
			 not later than 18 months after the receipt of such amounts, use such amounts to
			 redevelop abandoned and foreclosed homes.
				(2)PriorityAny State, qualified metropolitan city, or
			 unit of general local government that receives amounts pursuant to this section
			 shall in distributing such amounts give priority emphasis and consideration to
			 those metropolitan areas, metropolitan cities, urban areas, rural areas, low-
			 and moderate-income areas, and other areas with the greatest need, including
			 those—
					(A)with the greatest
			 percentage of home foreclosures;
					(B)with the highest
			 percentage of homes financed by a subprime mortgage related loan; or
					(C)identified by the
			 State, qualified metropolitan city, or unit of general local government as
			 likely to face a significant rise in the rate of home foreclosures.
					(3)Eligible
			 uses
					(A)In
			 generalAmounts made available under this section may be used
			 only as follows:
						(i)Financial
			 assistance through institutions and organizationsTo make grants,
			 loans, and other financing mechanisms to community development financial
			 institutions (as such term is defined under section 103(5) of the Community
			 Development Banking and Financial Institutions Act of 1994 (12 U.S.C.
			 4702(5))), national intermediaries, and nonprofit housing or community
			 development organizations and others to purchase and rehabilitate homes that
			 have been abandoned or foreclosed upon, in order to sell, rent, or redevelop
			 such homes.
						(ii)Financing
			 mechanisms for redevelopmentTo establish financing mechanisms
			 for redevelopment of foreclosed upon homes, including such mechanisms as
			 soft-seconds, loan loss reserves, and shared-equity loans for low- and
			 moderate-income homebuyers.
						(iii)Purchase and
			 rehabilitation for sale or rentalTo purchase and rehabilitate
			 homes that have been abandoned or foreclosed upon, in order to sell, rent, or
			 redevelop such homes.
						(iv)Land
			 banksTo establish land banks for homes that have been foreclosed
			 upon.
						(v)DemolitionTo
			 demolish blighted structures.
						(vi)Project-based
			 rental assistanceTo provide
			 rental assistance for low- and moderate-income persons (as such term is defined
			 in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C.
			 5302)) that is attached to single family and multifamily residences.
						(vii)Project
			 operating reservesTo provide grants for use to cover the loss of
			 rental assistance or in conjunction with a project loan that is attached to
			 single family and multifamily residences.
						(viii)Project
			 operating subsidiesTo fund project operating accounts used to
			 cover net operating income shortfalls for single and multifamily residences.
			 Eligible operating costs shall include costs of management, taxes, handling,
			 insurance, and other related costs.
						(ix)CDBG-eligible
			 activitiesTo carry out any activities that, under section 105 of
			 the Housing and Community Development Act of 1974 (42 U.S.C. 5305), are
			 eligible to be carried out with amounts provided under title I of such
			 Act.
						(B)LimitationAny
			 funds used under this section for the purchase of an abandoned or foreclosed
			 upon home shall be at a cost equal to or less than the appraised value of the
			 home based on the most up-to-date appraisal, as such appraisal is defined by
			 the Secretary.
					(d)Rule of
			 ConstructionAmounts
			 appropriated or otherwise made available to States, qualified metropolitan
			 cities, and units of general local government under this section shall be
			 treated as though such funds were community development block grant funds under
			 title I of the Housing and Community Development Act of 1974.
			(e)Waiver
			 Authority
				(1)In
			 generalIn administering any amounts appropriated or otherwise
			 made available under this section, the Secretary may waive, or specify
			 alternative requirements for, any provision of any statute or regulation that
			 the Secretary administers (but not including the requirements of this section)
			 in connection with the obligation by the Secretary or the use by the recipient
			 of such funds (except for requirements related to fair housing,
			 nondiscrimination, labor standards, and the environment), in order to expedite
			 or facilitate the use of such funds.
				(2)Low and moderate
			 income requirementNotwithstanding the authority of the
			 Secretary under paragraph (1)—
					(A)all of the funds
			 appropriated or otherwise made available under this section shall be used with
			 respect to persons whose incomes do not exceed 120 percent of area median
			 income; and
					(B)not less than 25 percent of the funds made
			 available under this section to any State, qualified metropolitan city, or unit
			 of general local government shall be used with respect to persons whose incomes
			 do not exceed 30 percent of the area median income.
					(f)DefinitionsFor
			 purposes of this Act, the following definitions shall apply:
				(1)Qualified
			 metropolitan cityThe term
			 qualified metropolitan city means a metropolitan city, as such
			 term is defined in section 102 of the Housing and Community Development Act of
			 1974 (42 U.S.C. 5302), that has a population of not less than 200,000, as
			 determined by the 2000 decennial census.
				(2)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
				(3)State; unit of
			 general local governmentThe
			 terms State and unit of general local government
			 have the meanings given such terms in section 102 of the Housing and Community
			 Development Act of 1974 (42 U.S.C. 5302).
				(g)Emergency
			 DesignationThe amounts appropriated under this title are
			 designated as an emergency requirement and necessary to meet emergency needs
			 pursuant to section 204 of S . Con. Res. 21 (110th Congress), the concurrent
			 resolution on the budget for fiscal year 2008.
			
